Title: Motion on Court of Appeals, [12 April] 1781
From: Continental Congress
To: 


[12 April 1781]
That the Judges of appeal in cases of Capture hold their sessions at Williamsburg in the state of Virginia on the first monday of November in each year—at Philadelphia on the first monday of april—at Hartford in Connecticut Boston M. Providence R.I. on the first monday of June—and at the place where Congress shall be sitting on the first monday of September.
That when an appeal is prayed in any case and granted[,] the states order their respective Judges that full and fair Copies in one record be sent up to the Court of appeals.
That the appellant in every cause pay to the register of appeals thirty specie dollars or the real equivalent before the cause shall be argued—the said monies to be deducted from the salary of the said register.
That the Judges have a discretionary power of determining the costs—but that only one advocate’s fee be charged upon the party who are to pay the costs at no more than thirty specie dollars for each cause or its real equivalent.
That the states be called upon to order their respective marshals to carry into immediate execution the decrees of Judgments of the said Court under the penalty of dismission by the said Court of appeals and action for damages in the Courts of common law at the suit of the party injured.
That the Judges of appeal in cases of capture be also the Judges for the trial of piraces and felonies committed on the high seas whose commissions shall be during good behavior.
That their sessions be held at the places above-mentioned and immediately upon the adjournment of the Court of appeals. That the states be called upon to order their sheriffs and Gaolers to attend the said Court when necessary: and to remove all persons charged with piracy or felony on the high seas to the Gaol most convenient for Trial.
That the states of R. I. M. Connecticut Pennsylvania and Virginia be requested to furnish proper apartments for holding the said Courts in their respective dominions.
That the Judges be authorized to appoint a person in each of the places above-mentioned to act as register and clerk of the said Courts, whose salary shall be 500 specie dollars pr. annum or the real equivalent to be paid yearly from the continental Treasury, the said officer paying all the incidental charges of the Court such as wood, paper, ink &c. and also an under officer to keep the peace and attend the Court while sitting.
That the Judges be complimented with a black robe by the united states as proper to appear in during the sitting of the Courts.
That as the expences of such extensive duty in traveling, Books and other matters will be great
That the said Judges be allowed each five thousand dollars pr. annum or the real equivalent to be paid by the continental Treasurer in quarterly payments.
That the said Judges or their registers be allowed or entitled to no perquisites of office whatever.
